DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/8/21 have been fully considered but they are not persuasive. In reference to the arguments against the 35 USC 112 (d) rejection, Claim 11 is directed to a method for operating a motor, claims 14 and 15 are directed to the structure of a pump housing (a first part, second part, end caps, and air grates). If the structure of the housing provides a specific function for controlling the motor, said function needs to be part of the claims. The MPEP (35 USC 101) describes four distinct statutory categories of claims: Process/Method, Apparatus/Structure, Manufacture, and Composition of Matter. Claims 14/15 and 19/20 need to be rewritten to comply with the requirements under 35USC 101.
In reference to the arguments with respect to the 35 USC 102 rejection of claim 1,  claim 1 recites a motor “capable of” operating at more than one speed, the description given in paragraph 0013 states that a condensate pump which includes an open radial blower wheel can or is capable of operating a higher speeds. It has been held that a recitation that an element is capable of performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense (In re Hutchison, 69 USPQ 138). If applicant would like to recite a specific type of motor being used in the pump, said specific type of motor needs to be positively recited. Xingcan et al describes control circuitry 66 for operating motor 32 
The interpretation by the examiner of the subject matter of the pending claims is not excluded by the current language of the claims. 
In reference to applicant’s argument with respect to Xingcan et al not teaching the housing structure, the applied prior art clearly describes a motor 32 sitting partially in a second portion of housing 24 (see paragraph 0041) and a controller 66 sitting in the third portion 28 (cooling airflow flue) of housing 24. Xingcan et al clearly describes that the design of the pump housing 24 allows for the movement of cooling air through the motor 32 and the control electronics 66 (see paragraph 0043).
In reference to applicant’s arguments with respect to the rejections of claims 2/5/7, the advantages of using a timing circuit, a pressure sensor, and a light indicator are clearly stated in the secondary reference and described in the rejection of those claims.
Terminal Disclaimer
The terminal disclaimer filed on 4/6/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,601,280 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Drawings
4.	The drawings were received on 4/8/21.  These drawings are approved.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



6.	Claims 14-15 and 19-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 14-15 depend from claim 11 which is directed to a method of operating a motor connected to a pump, claims 14-15 need to include further steps of said method of operation. If applicant needs to recite structure limitations, they need to be part of an apparatus claim and not a method claim.  The same issues were found in claims 19-20 which depend from method claim 16. Reciting structural limitations in a dependent claim, which depends on a method claim, does not narrow the scope of a method claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claim(s) 1 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Xingcan et al (US Publication 2009/0297373).
Claim 1, Xingcan et al teaches a motor assembly comprising: a housing including cover 24 which comprises several portions 26-28/30; a variable speed motor 32 connected to a blade blower wheel 54 (see how the motor allows the wheel to operate a different speeds, paragraph 0013) and a pump 10; a motor controller 66; and a plurality of vents 25 and 31, wherein motor 32 is found in portion 26 and controller 66 is found in portion 28, and the plurality of vents provide an air flow through the motor and controller (see paragraph 0042) that dissipates heat in a thermally efficient way (see the description in paragraph 0043). Additionally, Xingcan et al describes that the motor controller operates the motor at different speeds based on pump systems need (as discussed in paragraph 0013).
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xingcan et al (US Publication 2009/0297373) and Cunningham et al (US Patent 4686439).
Claims 2, 11, and 16, although Xingcan et al teaches operating the motor 32 at different speeds, it does not describe a motor controller comprising a timing circuit.
However, Cunningham et al teaches a control system for a multi-speed pump comprising a motor 14, a pump 10, and a controller comprising a timer 18, wherein the controller adjusts the speed of the motor based on an event related to an expiration of a time set by the timer. The controller operates the motor to start at a first speed and once the timer indicates the time of operation has expired, then the controller operates the motor at a second speed (see for example col. 3 lines 13-25).
Claim 3, both Xingcan et al and Cunningham et al disclose connecting a variable speed motor to a pump (see the description given by Xingcan et al and Cunningham et al about element 10).
Claims 4 and 12, Cunningham et al describes the controller allowing pump 10 to finish it operation by setting an appropriate amount time (see for example col. 3 lines 7-25)
Claims 5, 6, and 17, Cunningham et al describes pressure sensor 16 for sensing the pressure at pump 10 and a controller for operating the motor at different speeds based on the information detected by the pressure sensor (see for example col. 3 lines 7-25 and col. 4 lines 10-19).

Claims 8-10, Xingcan et al describes in fig. 6 the tubular shape of housing portion 26 and the semi-circular shape of the housing portion where the controller is located. The specific shape of the venting ports are not considered a patentable subject matter.
Claims 14-15 and 19-20, Xingcan et al describes a housing comprising a plurality of air grates 25/31. As described in the rejection of claims 8-10, Xingcan et al describes the shape of the housing. However, any specific design for the motor/pump/controller combination is not given any patentable weight.

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached at (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.